Case 2:19-cv-17865-MCA-LDW Document 201 Filed 07/15/21 Page 1 of 18 PageID: 24192




  SILLS CUMMIS & GROSS P.C.
  Jaimee Katz Sussner, Esq.
  Joshua N. Howley, Esq.
  One Riverfront Plaza
  Newark, New Jersey 07102
  (973) 643-7000
  Attorneys for Court-Appointed Receiver
  Colliers International NJ, LLC

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


  -------------------------------------------------------- x
  U.S. BANK NATIONAL ASSOCIATION, : Civil Action No. 19-cv-17865 (MCA)(LDW)
  AS TRUSTEE FOR THE REGISTERED                            :
  HOLDERS OF WELLS FARGO                                   :
  COMMERCIAL MORTGAGE                                      :
  SECURITIES, INC., MULTIFAMILY                            : CORRECTED ORDER APPROVING THE
  MORTGAGE PASS-THROUGH                                    :  RECEIVER’S SALE OF PROPERTIES
                                                           :
  CERTIFICATES, SERIES 2018-SB51,                              FREE AND CLEAR, AUTHORIZING
                                                           :
                                                           : DISTRIBUTION OF SALES PROCEEDS,
  and                                                      :  AND GRANTING OTHER RELATED
                                                           :              RELIEF
  U.S. BANK NATIONAL ASSOCIATION, :
  AS TRUSTEE FOR THE REGISTERED                            :
  HOLDERS OF WELLS FARGO                                   :
  COMMERCIAL MORTGAGE                                      :
  SECURITIES, INC. MULTIFAMILY                             :
  MORTGAGE PASS-THROUGH                                    :
  CERTIFICATES, SERIES 2018-SB55,                          :
                                                           :
  and                                                      :
                                                           :
  U.S. BANK NATIONAL ASSOCIATION, :
  AS TRUSTEE FOR THE REGISTERED                            :
  HOLDERS OF WELLS FARGO                                   :
                                                           :
  COMMERCIAL MORTGAGE
                                                           :
  SECURITIES, INC. MULTIFAMILY                             :
  MORTGAGE PASS-THROUGH                                    :
  CERTIFICATES, SERIES 2018-SB57,                          :
                                                           :
  and                                                      :
                                                           :
  U.S. BANK NATIONAL ASSOCIATION, :



                                              1
Case 2:19-cv-17865-MCA-LDW Document 201 Filed 07/15/21 Page 2 of 18 PageID: 24193




  AS TRUSTEE FOR THE REGISTERED      :
  HOLDERS OF J.P. MORGAN CHASE       :
  COMMERCIAL MORTGAGE SECURITIES :
  CORP. MULTIFAMILY MORTGAGE         :
  PASS-THROUGH CERTIFICATES SERIES :
  2018-SB58,                         :
                                     :
                                     :
  and
                                     :
                                     :
  WILMINGTON TRUST, NATIONAL         :
  ASSOCIATION, AS TRUSTEE FOR THE :
  REGISTERED HOLDERS OF CREDIT       :
  SUISSE FIRST BOSTON MORTGAGE       :
  SECURITIES CORP. MULTIFAMILY       :
  MORTGAGE PASS-THROUGH              :
  CERTIFICATES, SERIES 2019-SB61,    :
                                     :
  and                                :
                                     :
  U.S. BANK NATIONAL ASSOCIATION, :
  AS TRUSTEE FOR THE REGISTERED      :
  HOLDERS OF J.P. MORGAN CHASE       :
                                     :
  COMMERCIAL MORTGAGE SECURITIES
                                     :
  CORP. MULTIFAMILY MORTGAGE         :
  PASS-THROUGH CERTIFICATES, SERIES :
  2019-SB64,                         :
                                     :
  and                                :
                                     :
  OREC NJ, LLC,                      :
                                     :
  and                                :
                                     :
  THREE LINE-NJ1, LLC,               :
                                     :
                         Plaintiffs, :
                                     :
              v.                     :
                                     :
  LENOX TEMPLE LLC, LENOX LIBERTY :
  LLC, LENOX HUDSON LLC,             :
  HACKENSACK NORSE LLC,              :
                                     :
  ENGLEWOOD FUNDING LLC,
                                     :
  PLAINFIELD NORSE, LLC, POST        :
  AVENUE VENTURES, LLC, FLR          :
  VENTURES LLC, BROOKLAWN NORSE, :
  LLC, PENN NORSE LLC, GARFIELD      :


                                         2
Case 2:19-cv-17865-MCA-LDW Document 201 Filed 07/15/21 Page 3 of 18 PageID: 24194




  NORSE LLC, ELIZABETH NORSE LLC, :
  SUSSEX NORSE LLC, CLIFTON FL                             :
  VENTURES LLC, BAYONNE                                    :
  BROADWAY NORSE LLC, 137-139 THIRD :
  NORSE LLC, PASSAIC NORSE LLC,                            :
  PERTH NB VENTURES LLC, 2680                              :
                                                           :
  KENNEDY VENTURES LLC, FEDERAL :
  HOME LOAN MORTGAGE CORP., and                            :
  SETH LEVINE,                                             :
                                                           :
                                      Defendants.          :
  -------------------------------------------------------- x

           THIS MATTER having been opened to the Court by Sills Cummis & Gross P.C.,

  attorneys for Colliers International NJ LLC, the Court-Appointed Receiver for the properties at

  issue in the referenced actions (“Colliers” or the “Receiver”), pursuant to this Court’s Orders

  dated September 12, 2019, and amended by Order entered December 4, 2019 (together, the

  “Receiver Order”), and May 29, 2020 (the “Sales Procedures Order”), for an Order (i)

  approving the Receiver’s sale of the properties owned by Defendant Atlantic Norse, LLC

  (“Atlantic Norse”), located at 212, 214, and 225 Atlantic Avenue, Atlantic City, New Jersey

  08401, known respectively as Block 126, Lot 4, Block 126, Lot 3, and Block 125, Lot 22 on the

  Tax Map of Atlantic City (the “Subject Properties”), together with any improvements thereon

  and appurtenances therefrom, free and clear of all liens, claims, and encumbrances of any party

  purporting to hold secured debt or other interest in the properties subject to sale (“Interested

  Party/Parties”); (ii) authorizing the Receiver to distribute the net proceeds from the

  aforementioned sale as set forth on the distribution schedule attached hereto as Exhibit A,

  subject to any changes in the payoff amounts owed to any Interested Party accruing through the

  date of the closing on the sale of the Subject Properties (the “Closing”) which will be reflected in

  a HUD-1 issued in connection with the sale; and (iii) authorizing the Receiver to deposit any

  surplus proceeds into the Court; and notice of this motion to approve the sale of the Subject


                                                               3
Case 2:19-cv-17865-MCA-LDW Document 201 Filed 07/15/21 Page 4 of 18 PageID: 24195




  Properties free and clear, authorizing distribution of sale proceeds, and granting other related

  relief (the “Motion”) having been duly served upon all defendants in these actions, and all

  known parties alleging an interest in the Subject Properties; and the Court having considered the

  papers submitted in support of this Motion, and in opposition thereto, if any; and the Court

  having heard the arguments of counsel, if any; and this Court having determined that, based upon

  the foregoing, the Receiver is entitled to the requested relief; and for good cause shown:

         IT IS on this 15th day of July, 2021 FOUND AND DETERMINED, that:

         A.      The findings and conclusions set forth herein constitute the Court’s findings of

  fact and conclusions of law pursuant to Fed. R. Civ. P. 52(a).

         B.      The Court has jurisdiction over this matter and the transactions contemplated by

  this Order pursuant to Fed. R. Civ. P. 66, the Receiver Order, and the Sales Procedure Order.

         C.      Proper, timely, and sufficient notice of the Receiver’s Motion was provided

  pursuant to the Sales Procedure Order. No other or further notice of the Motion is necessary. A

  reasonable opportunity to object or to be heard regarding the relief requested in the Motion has

  been afforded to all Interested Parties, including: (i) all parties, if any, who are known to claim a

  lien, claim, or interest in or upon any of the Subject Properties; and (ii) all lienholders and/or

  creditors who have filed a Notice of Appearance in this action.

         D.      The Motion afforded a full, fair and reasonable opportunity for any entity or

  person to make a competing bid for the Subject Properties. As demonstrated by the record, the

  Receiver has adequately marketed the Subject Properties and conducted the sales process in

  compliance with applicable law and industry standards, and in a manner that was non-collusive,

  fair and reasonable, and conducted in good faith.




                                                   4
Case 2:19-cv-17865-MCA-LDW Document 201 Filed 07/15/21 Page 5 of 18 PageID: 24196




         E.      The Receiver has advanced sound and sufficient business justification, and it is a

  reasonable exercise of its business judgment, to: (i) sell the Subject Properties on the terms and

  conditions set forth in the Agreement of Purchase and Sale, dated as of February 17, 2021, and as

  may be amended thereafter, between the Receiver, as Seller, and ARGO Atlantic LLC, assignee

  of ARGO Management LLC, as Purchaser (the “Buyer”) (the “PSA”); (ii) consummate all

  transactions contemplated by the PSA; and (iii) determine that the Buyer has provided sufficient

  proof of its financial ability to pay the purchase prices for the Subject Properties.

         F.      Consummation of the transactions contemplated by the PSA is in the best interests

  of Plaintiff/First Priority Mortgagee Wilmington Trust, National Association, as Trustee for the

  Registered Holders of Credit Suisse First Boston Mortgage Securities Corp., Multifamily

  Mortgage Pass-Through Certificates, Series 2019-SB61 (“Plaintiff”), the Owner entity Atlantic

  Norse, the defendants, the estate, and other Interested Parties.

         G.      None of the Subject Properties are scheduled for Sheriff’s Sale in connection with

  any State Court foreclosure action filed by a first mortgagee or other secured creditor of the

  Subject Properties.

         H.      The Receiver possesses the requisite authority to transfer the Subject Properties to

  the Buyer in accordance with this Order and the PSA.

         I.      The PSA: (i) was proposed and entered into in good faith after arm’s-length

  negotiation by the parties; and (ii) the consideration to be provided by the Buyer pursuant to the

  PSA constitutes reasonably equivalent value and fair consideration for the Subject Properties.

         J.      Based upon the record, it appears that neither the Receiver nor the Buyer have

  engaged in any conduct that would cause or permit the PSA or any transfer, assignment or

  conveyance thereunder to be avoided or rescinded.




                                                    5
Case 2:19-cv-17865-MCA-LDW Document 201 Filed 07/15/21 Page 6 of 18 PageID: 24197




         K.      As a condition to the sale, the Buyer requires that the Subject Properties be sold to

  it free and clear of all liens and claims, other than those liabilities expressly assumed in the PSA.

         L.      The Buyer is not a successor in interest to any of the Levine Defendants (as

  defined in the Sales Procedure Order), has not de facto or otherwise merged into any of the

  Levine Defendants, and is not a mere continuation or substantial continuation of, or alter ego of,

  any of the Levine Defendants.

         M.      There is no common identity among the Buyer and any of the Levine Defendants’

  incorporators, officers or directors.

         N.      The transfer of the Subject Properties as contemplated by the PSA (i) are or will

  be legal, valid, and effective transfers of the Subject Properties in the receivership estate to the

  Buyer, and (ii) will vest in the Buyer all right, title, and interest of the Levine Defendants in and

  to all of the Subject Properties free and clear of all liens, claims, interests, and encumbrances.

         O.      The Receiver may sell and transfer the Subject Properties to the Buyer free and

  clear of any and all interests in or liens, claims, or encumbrances upon the Subject Properties

  because all such Interested Parties: (i) have consented to the sale, or are deemed to have

  consented to the sale, by failing to object to the relief granted herein, (ii) could be compelled in a

  legal or equitable proceeding to accept a monetary satisfaction of such interests, liens, claims, or

  encumbrances, or (iii) otherwise waived any purported right to challenge the sale.

         P.      If any objections and/or responses to the Motion or the relief sought therein were

  asserted, such objections either have been rendered moot, resolved, or overruled, in whole or in

  part, in accordance with the findings, terms, and provisions of this Order.

         Q.      Immediately upon the entry of this Order, this Order will constitute a final and

  appealable order with respect to the Subject Properties. The Court finds that there is no just




                                                    6
Case 2:19-cv-17865-MCA-LDW Document 201 Filed 07/15/21 Page 7 of 18 PageID: 24198




  reason for delay in the implementation of this Order, and the Closing of the sale of the Subject

  Properties pursuant to the PSA may occur as soon as all the conditions precedent to such Closing

  have been satisfied or waived in accordance with the terms and conditions of the PSA.

         NOW THEREFORE, IT IS ORDERED and ADJUDGED as follows:

         1.      The Receiver’s Motion is GRANTED in its entirety.

         2.      All Interested Parties have had the opportunity to object to the relief granted by

  this Order and, to the extent that any objections have not been withdrawn or resolved by

  stipulation prior to the entry of this Order or are not resolved by the relief granted herein or as

  stated in the record, all such objections are hereby overruled.

         3.      In accordance with the Sales Procedure Order, the terms and conditions of the

  PSA (including all exhibits and schedules thereto, and all amendments and related agreements)

  are hereby approved in all respects, and the Receiver is hereby authorized and empowered to: (i)

  close on a sale of the Subject Properties to Buyer, or its designee, for the amounts identified in

  the PSA, (ii) transfer title to the Subject Properties at such a Closing, and (iii) execute deeds

  substantially in the form attached hereto as Exhibit B and all other Closing documents as

  required to accomplish the foregoing.

         4.      In accordance with the Sales Procedure Order and N.J.S.A. §2A:50-31, the

  Subject Properties are to be sold and transferred by the Receiver pursuant to this Order, and shall

  be sold and transferred free and clear of all liens, claims, encumbrances, and interests, which are

  more fully set forth in Exhibit C, each of which shall be deemed discharged and of no further

  force or effect as to the Subject Properties following the Closing on such sale to the extent and

  with the same legal effect as if the Subject Properties had been sold at a foreclosure sale pursuant

  to a writ of execution, including the discharge from the Subject Properties of: (i) all liens,




                                                   7
Case 2:19-cv-17865-MCA-LDW Document 201 Filed 07/15/21 Page 8 of 18 PageID: 24199




  encumbrances, claims, security interests, and other interests that are junior in priority to

  Plaintiff’s mortgage lien and security interests; (ii) all equity or rights of redemption; and (iii)

  Plaintiff’s mortgage lien and security interests, provided, however, that Plaintiff’s mortgage lien

  and security interests shall only be discharged upon receipt by Plaintiff of the amounts set forth

  on Exhibit A attached hereto, as such amounts may be reasonably updated by Plaintiff prior to

  Closing. Except as may be expressly permitted by the PSA, and subject to any Interested Party’s

  right to seek any surplus funds in the Court, all persons holding any liens, claims, encumbrances

  or interest of any kind and nature with respect to the Subject Properties are hereby barred from

  asserting such against the Buyer, its affiliates or designees, officers, directors, employees, agents,

  successors or assigns or their respective properties, including, without limitation, the Subject

  Properties.

         5.      The proceeds of the sale, net of all ordinary and necessary Closing costs

  (including, without limitation, payment of the Receiver’s and its counsel’s fees and costs, real

  estate taxes and other municipal liens, all broker’s commissions and expenses, and all other

  typical closing costs) shall be distributed at the Closing on the Receiver’s sale of the Subject

  Properties in accordance with the distribution schedule annexed hereto as Exhibit A, subject to

  any additional amounts necessary to satisfy the secured lien/claim of any Interested Party

  accruing through the date of the Closing, including any amount the Receiver deems, in its

  discretion, appropriate as a holdback to pay any unbilled costs or expenses that accrued in

  connection with the Subject Properties during its receivership.           The Buyer shall not be

  responsible to satisfy any of the Receiver’s or its counsel’s fees and costs subsequent to the

  Closing. Pursuant to Paragraph 12 of the Sales Procedure Order, the Receiver shall deposit any

  surplus proceeds with the Court, which shall be distributed by the Court, upon application of any




                                                    8
Case 2:19-cv-17865-MCA-LDW Document 201 Filed 07/15/21 Page 9 of 18 PageID: 24200




  Interested Party, in accordance with the amount and priority of the liens and encumbrances on

  the Subject Properties.

         6.      From and after the Closing, all filing and recording officers are hereby authorized

  and directed to remove or expunge of record any and all liens, claims, encumbrances or other

  interests that were of record immediately prior to the Closing with respect to any of the Subject

  Properties.   Parties with an interest in the Subject Properties are directed to execute such

  documents and take all other action as may be necessary to release their liens, claims,

  encumbrances or other interest on or against the Subject Properties. If any person that has filed

  financing statements or other documents or agreements evidencing liens or encumbrances on the

  Subject Properties shall not have delivered to the Buyer on or before five (5) days after the

  Closing, in proper form for filing and executed by the proper parties, termination statements,

  instruments of satisfaction, releases of all liens or other interests which the person has with

  respect to the Subject Properties, the Receiver and/or the Buyer are authorized to execute and file

  all such statements, instruments, releases and other documents on behalf of such person with

  respect to the Subject Properties, and may file or record, as necessary, with the appropriate

  County Clerk’s and/or recorder’s office. This Order may be (but shall not be required to be)

  recorded with the County Clerk’s and/or recorder’s office in which any of the Subject Properties

  are located by any party to this action, or the Buyer, in accordance with N.J.S.A. 46:16-1.1.

         7.      If, pursuant to N.J.S.A. 54:32B-22C and N.J.S.A. 54:50-38 (the “Bulk Sales

  Law”), the Buyer has filed a Notification of Sale, Transfer, or Assignment in Bulk (C-9600)

  (“Notification”) with the Director of the Division of Taxation in the Department of the Treasury

  of the State of New Jersey, Bulk Sale Section (the “Department”), the Department shall

  recognize the Receiver as seller under the PSA. As such, the Department shall not require that




                                                   9
Case 2:19-cv-17865-MCA-LDW Document 201 Filed 07/15/21 Page 10 of 18 PageID: 24201




   any portion of the sale proceeds of Closing be held in escrow as may otherwise be required under

   the Bulk Sales Law, and shall issue a clearance letter to the Buyer within ten (10) business days

   after the Department’s receipt of the Notification pursuant to the Bulk Sales Law.

          8.      Pursuant to N.J.S.A. 46:15-10 and N.J.S.A. 54A:8-8, Seller is exempt from the

   Realty Transfer Fee, and Buyer is exempt from the so-called “Mansion Tax” upon the closing of

   the sale transaction described in the PSA.

          9.      This Order shall be binding upon the Receiver, the Plaintiff, the Levine

   Defendants, and all other named defendants or parties with an interest in the Subject Properties,

   and each of their successors and assigns and any affected third-parties, and all other persons and

   entities, including, without limitation, all filing agents, filing officers, title agents, title

   companies, recorders of mortgages, recorders of deeds, registrars of deeds, administrative

   agencies, governmental departments, secretaries of state, federal, state and local officials, and all

   other persons or entities who may be required by operation of law or by the duties of their office

   or contract to accept, file, register, or otherwise record or release any documents or instruments,

   or who may be required to report to or insure title or state of title in or to any of the Subject

   Properties. Each and every federal, state, and local governmental agency or department is hereby

   directed to accept any and all documents and instruments necessary and appropriate to

   consummate the transactions contemplated by the PSA, including, without limitation, documents

   and instruments for recording in any governmental agency or department required to transfer the

   Subject Properties to the Buyer and all licenses under the Receiver’s or Levine Defendants’

   ownership necessary for the operation of any Subject Properties, and the county and state offices

   wherein terminations statements under the Uniform Commercial Code are authorized to be filed.




                                                    10
Case 2:19-cv-17865-MCA-LDW Document 201 Filed 07/15/21 Page 11 of 18 PageID: 24202




             10.   The Receiver shall be, and hereby is, deemed to be discharged as the court-

   appointed Receiver for the Subject Properties, only, upon the occurrence of: (i) consummation of

   the sale contemplated by this Order, and (ii) delivery of a deed for the Subject Property to Buyer

   in the form annexed hereto as Exhibit B, subject only to the Receiver’s obligation to file, and the

   Court’s approval of, the Receiver’s final accounting as set forth in Paragraph 11 below. This

   Order does not affect or disturb the Receiver’s appointment in connection with any other

   property governed by the Receiver Order.

             11.   Within thirty (30) days after the sale contemplated by this Order has

   consummated and title to the Subject Properties has transferred to Buyer, the Receiver shall be,

   and hereby is, directed to file with the Court and serve upon counsel for the Interested Parties the

   Receiver’s final accounting. Objections, if any, to the final accounting shall be filed within five

   (5) business days thereafter. Absent an objection, the final accounting shall be deemed approved

   by the Court and the Receiver shall have no further obligations under the Receiver Order. If an

   objection is filed, the Court shall hold a hearing to resolve any issues.

             12.   Upon approval of the Receiver’s final accounting, the Receiver’s bond, if any,

   shall be terminated and all claims against the Receiver relating to the Subject Properties, the

   Receiver Order, or any other aspect of this or any of the related actions before the Court are

   barred.

             13.   Upon approval of the Receiver’s final accounting, the Receiver shall be, and

   hereby is, directed to remit to Plaintiff all excess funds on hand with the Receiver under the

   Receiver Order, if any, after satisfying any fees, costs, or expenses outstanding for the

   receivership. Upon termination of the Receiver under this Order, the Receiver shall not have any

   obligation to pay any expenses, outstanding payables, or other liabilities related to the Subject




                                                    11
Case 2:19-cv-17865-MCA-LDW Document 201 Filed 07/15/21 Page 12 of 18 PageID: 24203




   Properties that accrue after the Closing, all of which shall be the sole and exclusive obligation of

   Buyer.

            14.   Notwithstanding anything herein to the contrary, the Receiver shall retain the

   right, power, and authority, in its capacity as the court-ordered Receiver, to execute and deliver

   any documents necessary to effectuate the Closing, and/or the transaction contemplated by the

   PSA, as may be reasonably necessary effectuate the spirit and intent of the transaction.

            15.   The Court shall retain jurisdiction over all matters arising from or related to the

   PSA, the implementation thereof and this Order to resolve any disputes arising under or related

   to the foregoing.




                                                        HON. MADELINE COX ARLEO, U.S.D.J.




                                                   12
Case 2:19-cv-17865-MCA-LDW Document 201 Filed 07/15/21 Page 13 of 18 PageID: 24204




                                                     EXHIBIT A

                                         DISTRIBUTION SCHEDULE1

   Properties: 212, 214, and 225 Atlantic Avenue, Atlantic City, New Jersey
   Owner: Atlantic Norse, LLC
   Purchase Price: $1,900,000.00



   Payee                               Basis for Distribution                               Projected
                                                                                            Distribution
                                                                                            Amount


   Wilmington Trust, National          Satisfaction of First Priority Mortgage/             The      lesser    of
   Association, as Trustee for         UCC       Financing    Statements    and             $1,397,341.84, or
   the Registered Holders of           Mortgagee’s Legal Fees ($4,965,541.23                all net proceeds
   Credit Suisse First Boston          as of 3/19/21)                                       after satisfaction of
   Mortgage Securities Corp.,                                                               closing costs and
   Multifamily Mortgage                                                                     sums owed to the
   Pass-Through Certificates,                                                               Receiver and Broker
   Series 2019-SB61


   Colliers International NJ Court-appointed Receiver’s Management $392,658.16
   LLC                       Fees and Operating Expenses/Costs
                             ($346,961.16 as of 3/17/21), and Legal
                             Fees/Expenses for Receiver’s Court-
                             appointed Counsel Sills Cummis &
                             Gross PC ($45,697.00 as of 2/28/21)


   Gebroe-Hammer                       Brokerage Commission                                 $60,000.00
   Associates


   Iconic Title Agency, LLC, Estimated closing fees/costs                                   $50,000.00
   agent for Old Republic
   Title / closing fees and
   costs



   1
    All projected distribution amounts in this Exhibit A are based upon the sales price for the Subject Properties, and
   payoff statements, including the fees, expenses, and costs of any Interested Party. The payoff amounts are subject to
   change up to and including the date of the Closing.
Case 2:19-cv-17865-MCA-LDW Document 201 Filed 07/15/21 Page 14 of 18 PageID: 24205




   Surplus                                                  n/a
Case 2:19-cv-17865-MCA-LDW Document 201 Filed 07/15/21 Page 15 of 18 PageID: 24206




                                   EXHIBIT B
Case 2:19-cv-17865-MCA-LDW Document 201 Filed 07/15/21 Page 16 of 18 PageID: 24207
Case 2:19-cv-17865-MCA-LDW Document 201 Filed 07/15/21 Page 17 of 18 PageID: 24208
Case 2:19-cv-17865-MCA-LDW Document 201 Filed 07/15/21 Page 18 of 18 PageID: 24209




                                            EXHIBIT C

          SCHEDULE OF PURPORTED LIENS, CLAIMS, AND ENCUMBRANCES
                     IDENTIFIED IN TITLE COMMITMENTS

   Property: 212, 214, and 225 Atlantic Avenue, Atlantic City, New Jersey
   Owner: Atlantic Norse, LLC

      Interested Party                            Nature of Interest

   Wilmington      Trust,   (i) Mortgage made by Atlantic Norse, LLC to Wilmington,
   National Association,    successor in interest to Red Mortgage Capital, dated 8/30/18
   as Trustee for the       and recorded on 9/18/18 as Instrument No. 2018047961, in the
   Registered Holders of    amount of $3,850,000.00, as modified and/or assigned pursuant
   Credit Suisse First      to Assignments of Mortgage recorded on 12/6/18 as Instrument
   Boston        Mortgage   No. 2018061983, and 5/13/19 as Instrument No. 2019024601;
   Securities      Corp.,   (ii) UCC Financing Statement made by Atlantic Norse, LLC, as
   Multifamily Mortgage     debtor, to Wilmington, successor in interest to Federal Home
   Pass-Through             Loan Mortgage Corporation, filed on 11/7/18 as Instrument No.
   Certificates,   Series   2018056832 as modified and/or assigned pursuant to
   2019-SB61                Assignment of Financing Statement recorded on 5/13/19 as
   (“Wilmington”)           Instrument No. 2019024602; and (iii) Notice of Lis Pendens
                            recorded on April 21, 2020, as Instrument No. 2020021885


   Atlantic       City Unknown outstanding sewer amounts
   Sewerage Company


   Atlantic          City $3,000 plus unknown penalties for vacant lot charges due 2019
   Construction           and 2020
   Department


   City of Atlantic City    (i) Judgment No. DJ-172113-17, entered 10/4/17, in the
                            amount of $4,585.00; and (ii) Judgment No. DJ-172117-17,
                            entered 10/4/17, in the amount of $2,163.00


   Toledo Plumbing & Judgment No. J-100590-20, entered 11/16/20, in the amount of
   Heating Inc.      $557.53
